Dissenting Opinion by
Judge Blatt :
I respectfully dissent.
While I concur in the majority’s determination that certain of the issues in these consolidated appeals are moot and that they must, therefore, be dismissed, I am unable to join in the majority’s conclusion that Section 13.2 of the Port Authority Act, 55 P.S. §563.2, permits the union here to refuse to accept the Port Authority of Allegheny County’s offer to submit their labor dispute to arbitration. I would not choose to rely on footnote eight in Amalgamated Transit Union, Division 85 v. Port Authority of Allegheny County, 417 Pa. 299, 208 A.2d 271 (1965), in support of the argument that the statutory use of the word “offer” suggests a traditional contract setting in which such an offer may be refused. I believe, rather, that the phrase, “the authority shall offer to submit such dispute to arbitration,” merely establishes which of the two parties has the duty to make the first effort to engage the arbitration mechanism.
While I cannot cite legal precedent in support of this position, I am guided by the language of our Supreme Court in Amalgamated Transit Union, Division 85, supra, which held that the Authority must offer to arbitrate, but which also held that the legislature intended for labor disputes to be arbitrated rather than to have an interruption of public transit:
*87Thus, from provisions contained in Section 13.2 there emerges an overriding legislative purpose to foster peaceful relations between the Port Authority and its employees and thereby to protect the public interest in transportation by preventing transit stoppages caused by labor disputes. As a further expression of legislative reliance on arbitration to resolve disputes, Section 13.2 provides that the ‘determination of the majority of the board of arbitration thus established shall be final and binding on all matters in dispute.’
In such a setting, it is apparent from the provisions cited that the purpose of Section 13.2 is to utilize arbitration to prevent labor disputes from disrupting public service. We must agree with the court . . . ‘that the section required the Authority to submit the issue to mandatory binding arbitration upon the failure of negotiations.’
Similarily, we dismiss appellant’s contention that it may refuse to submit to arbitration demands which it considers unreasonable. No such qualification appears in the statute nor is there any basis whatever for implying that the Authority is vested with such controlling power. (Footnote omitted.)
417 Pa. at 303-4, 208 A.2d at 273.
Clearly, to permit the union to refuse to arbitrate would frustrate the intention of the legislature in drafting Section 13.2 so as to establish an arbitration procedure. Moreover, it would place the union in the preferred position of choosing whether or not to accept the Authority’s offer when the Authority has had no choice as to whether or not to make the offer. I would find that the lower court erred in failing to hold that the union was required to submit to binding arbitration.